Case: 13-15115      Date Filed: 09/30/2014   Page: 1 of 9


                                                                [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 13-15115
                               Non-Argument Calendar
                             ________________________

                        D.C. Docket No. 1:13-cv-02002-TWT



CLARENCE MCFARLIN, JR.,

                                                                  Plaintiff-Appellant,

                                         versus

DOUGLAS COUNTY,
PHIL MILLER,
individually and in his official capacity,
CITY OF DOUGLASVILLE, GEORGIA,
CHRIS WOMACK,
JAMES HARRELL,
Individually and in their official capacity, et al.,

                                                               Defendants-Appellees.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                 (September 30, 2014)

Before TJOFLAT, JORDAN, and FAY, Circuit Judges.
                Case: 13-15115        Date Filed: 09/30/2014       Page: 2 of 9


PER CURIAM:

       Clarence McFarlin, Jr., proceeding pro se, appeals the district judge’s

dismissal of his civil rights complaint without prejudice and with leave to amend

and his subsequent motion to reconsider. We affirm.

                                     I. BACKGROUND

       In June 2013, McFarlin filed a motion for leave to proceed in forma pauperis

(“IFP”) and a 371-page, civil-rights complaint. In his complaint, McFarlin

asserted 20 claims for relief against Douglas County, the City of Douglasville, The

Home Depot, Inc., Lowe’s Home Centers, Inc., and 19 individual defendants.

McFarlin brought his claims under 42 U.S.C. §§ 1983, 1985, 1986, and 1988, and

Georgia law. His claims arose out of allegations of unreasonable searches and

seizures of McFarlin and his property; it also included claims of conspiracy, false

imprisonment, and malicious arrest and prosecution. A magistrate judge granted

McFarlin’s motion for IFP status and directed that his case be submitted to the

district judge for a frivolity screening under 28 U.S.C. § 1915. 1

       Approximately four months later, McFarlin filed a 384-page amended

complaint, in which he asserted 20 claims for relief against the previously named

defendants and several additional individual defendants. McFarlin again asserted

claims under §§ 1983, 1985, 1986, and 1988, and Georgia law. His amended

       1
         A federal court must dismiss a case brought by a litigant proceeding IFP, if the action or
appeal is frivolous or fails to state a claim. 28 U.S.C. § 1915(e)(2)(B).
                                                 2
               Case: 13-15115     Date Filed: 09/30/2014   Page: 3 of 9


complaint included 13 pages devoted to describing the parties, 57 pages describing

the factual allegations underlying his claims, and 293 pages devoted to his 20

causes of action.

      The district judge sua sponte dismissed McFarlin’s complaint without

prejudice in an order that briefly discussed the standards for frivolity review and

failure to state a claim. The order also stated:

      The Plaintiff names 23 Defendants in his 385 page 772 paragraph
      Complaint. The Complaint obviously fails to Comply with [Federal
      Rule of Civil Procedure] 8 and is DISMISSED without prejudice.
      The Plaintiff has 28 days from the date of this Order to file an
      Amended Complaint of no more than 25 double spaced pages which
      fully complies with Rule 8 of the Federal Rules of Civil Procedure.

R. at 1191-92. McFarlin filed a motion for reconsideration and requested 60 days

to file an amended complaint, as well as an expansion of the page limit to a total of

75 pages. He further requested clarification as to “the offensive content [in his

complaint], as well as direction from [the] court on the desired format and essential

content required by the court” in an amended complaint. R. at 1196. He also

asserted the statute of limitations on his § 1983 claims had expired after he filed his

initial complaint, but before the judge dismissed his complaint without prejudice.

As a result, McFarlin contended, the judge’s dismissal without prejudice was

tantamount to a dismissal with prejudice, because it would render an amended

complaint time-barred. He argued a dismissal with prejudice was not warranted, as

the judge had not found he had engaged in a pattern of delay or willful contempt.

                                           3
               Case: 13-15115     Date Filed: 09/30/2014    Page: 4 of 9


Consequently, McFarlin asked the judge to rescind the order of dismissal to allow

McFarlin to preserve his causes of action. The district judge summarily denied

McFarlin’s motion for reconsideration.

      On appeal, McFarlin again argues the dismissal of his complaint was the

equivalent of a dismissal with prejudice, because he cannot refile his claims, since

the statute of limitations has expired. He contends it was an abuse of discretion for

the district judge to dismiss his complaint without finding he had failed to comply

with a court order or engaged in willful misconduct.

                                  II. DISCUSSION

      We review for abuse of discretion a district judge’s dismissal for failure to

comply with the rules of the court. Betty K Agencies, Ltd. v. M/V Monada, 432
F.3d 1333, 1337 (11th Cir. 2005). “Discretion means the district court has a range

of choice, and that its decision will not be disturbed as long as it stays within that

range and is not influenced by any mistake of law.” Id. (internal quotation marks

omitted). Under Rule 8, a pleading that states a claim for relief must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). A district judge has the authority to dismiss a complaint

for failure to comply with the federal rules. See Fed. R. Civ. P. 41(b); Betty K

Agencies, Ltd., 432 F.3d at 1337 (recognizing a district judge may dismiss a case

sua sponte under either Rule 41(b) or its inherent authority to manage its docket).


                                           4
              Case: 13-15115      Date Filed: 09/30/2014   Page: 5 of 9


The district judge also has the inherent authority sua sponte to require the plaintiff

to file a more definite statement. Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6

(11th Cir. 1996).

      Although courts liberally construe pro se pleadings, a pro se litigant still is

required to conform to procedural rules, and a district judge is not required to

rewrite a deficient pleading. See GJR Invs., Inc. v. Cnty. of Escambia, 132 F.3d
1359, 1369 (11th Cir. 1998), overruled on other grounds as recognized in Randall

v. Scott, 610 F.3d 701, 709 (11th Cir. 2010). Where allegations are vague and

ambiguous, leaving the reader to guess at precisely what the plaintiff was claiming,

the judge should require the plaintiff to replead his claims. See Byrne v. Nezhat,

261 F.3d 1075, 1128, 1133 (11th Cir. 2001).

      Section 1983 claims are subject to the statute of limitations governing

personal injury actions in the state where the § 1983 action has been brought.

DeYoung v. Owens, 646 F.3d 1319, 1324 (11th Cir. 2011). In Georgia, where

McFarlin brought this action, that period is two years. Ga. Code Ann. § 9-3-33;

DeYoung, 646 F.3d at 1324. An amended complaint relates back to the date of the

initial complaint, where (1) the law that provides the applicable statute of

limitations allows relation back, and (2) the amendment asserts claims that arose

out of the conduct, transaction, or occurrence set out, or attempted to be set out, in

the original complaint. Fed. R. Civ. P. 15(c). Similarly, under Georgia law,


                                           5
              Case: 13-15115     Date Filed: 09/30/2014    Page: 6 of 9


“[w]henever [a] claim . . . asserted in [an] amended pleading arises out of the

conduct, transaction, or occurrence set forth or attempted to be set forth in the

original pleading, the amendment relates back to the date of the original pleading.”

Ga. Code Ann. § 9-11-15(c).

      We review for an abuse of discretion the denial of a motion to alter or amend

judgment under Federal Rule of Civil Procedure 59(e). Jacobs v. Tempur-Pedic

Int’l, Inc., 626 F.3d 1327, 1343 n.20 (11th Cir. 2010). The only grounds for

granting a Rule 59(e) motion are newly discovered evidence or manifest errors of

law or fact. See id. at 1344. A Rule 59(e) motion cannot be used to relitigate old

matters, raise argument, or present evidence that could have been raised prior to

the entry of judgment. Id. We also review the denial of a motion for relief from

judgment under Federal Rule of Civil Procedure 60(b) for an abuse of discretion.

Bender v. Mazda Motor Corp., 657 F.3d 1200, 1202 (11th Cir. 2011). Under Rule

60(b), a judge may relieve a party of a final order or judgment for (1) mistake,

inadvertence, or excusable neglect; (2) newly discovered evidence; or (3) any other

reason that justifies relief. Fed. R. Civ. P. 60(b). The appellant’s burden on appeal

from the denial of a Rule 60(b) motion is heavy. It is not enough that a grant of the

Rule 60(b) motion might have been permissible or warranted; instead, the

appellant must show a justification so compelling the district judge was required to

vacate the prior order. See Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006)


                                          6
                Case: 13-15115        Date Filed: 09/30/2014       Page: 7 of 9


(per curiam). A litigant who offers no substantive argument on an issue in his

initial brief abandons that issue on appeal. See Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (per curiam).

       Although the district judge’s order dismissing McFarlin’s complaint without

prejudice briefly referred to frivolity and failure to state a claim, the judge’s stated

reason for the dismissal was McFarlin’s failure to comply with Rule 8. McFarlin

has not shown the judge abused his discretion by dismissing McFarlin’s complaint

on this ground without prejudice, with leave to amend. See Betty K Agencies, Ltd.,
432 F.3d at 1337. Nothing in the record suggests an amended complaint would

have asserted claims that did not arise out of the conduct, transactions, or

occurrences set out in McFarlin’s initial complaint. An amended complaint would

have related back to the original complaint; contrary to McFarlin’s contention, the

dismissal was not tantamount to a dismissal with prejudice. See Fed. R. Civ. P.

15(c)(1); Ga. Code Ann. § 9-11-15(c).

       The sole case from this court cited by McFarlin in support of his assertion

that the dismissal of his complaint was the equivalent of a dismissal with prejudice

is inapposite. In Burden v. Yates, 644 F.2d 503, 504-05 (5th Cir. Unit B May

1981), 2 we held the district judge improperly had dismissed the case without

prejudice, because of the plaintiff’s failure to comply with a pretrial order. We

       2
         Decisions rendered by a Unit B panel of the former Fifth Circuit are circuit precedent in
the Eleventh Circuit. Stein v. Reynolds Sec., Inc., 667 F.2d 33, 34 (11th Cir. 1982).
                                                7
              Case: 13-15115     Date Filed: 09/30/2014    Page: 8 of 9


noted that, because the relevant statute of limitations had expired at the time of the

dismissal, the dismissal had the effect of precluding the plaintiff from pursuing his

case in a subsequent action. Id. at 505. Notably, our decision in Burden provided

no indication the plaintiff would have been permitted to file an amended

complaint. See generally id. The judge, however, granted McFarlin leave to file,

in the same action, an amended complaint that would have related back to his

initial complaint. See Fed. R. Civ. P. 15(c)(1); Ga. Code Ann. § 9-11-15(c).

      For the same reason, the district judge did not abuse his discretion by

denying McFarlin’s motion for reconsideration, whether it was brought under Rule

59(e) or 60(b). See Fed. R. Civ. P. 59(e), 60(b); Jacobs, 626 F.3d at 1343 n.20,

1344; Cano, 435 F.3d at 1342. McFarlin did not identify any legal standards or

procedures the judge improperly applied in dismissing his complaint without

prejudice and with leave to amend, manifest errors in fact-finding by the judge, or

newly discovered evidence. See Jacobs, 626 F.3d at 1344. Nor did McFarlin

establish any other justification so compelling the judge was required to vacate the

prior order. See Cano, 435 F.3d at 1342. Instead, McFarlin erroneously argued the

dismissal was tantamount to a dismissal with prejudice. By failing to elaborate any

arguments on appeal addressing the judge’s denials of McFarlin’s requests for

expansion of the time and page-number limitations imposed by the judge,

McFarlin has abandoned them. See Timson, 518 F.3d at 874.


                                          8
     Case: 13-15115   Date Filed: 09/30/2014   Page: 9 of 9


AFFIRMED.




                              9